Poetes, J.
By the law of the testator’s domicile, his executors succeeded to the ownership of his personal property. Under an authority derived from him, and in the exercise of the jus Msponendi, inherent in them as successors to his title, they transferred the stock to the plaintiff. He produced to the bank the appropriate evidence of his interest, and requested permission to enter the transfer in its books on the surrender of the original certificate. His right as owner was perfect, and his demand was wrongfully refused. There was no occasion for taking out letters testamentary here, for the purpose either of passing the title to the stock, or of satisfying the scruples of the defendant. The provision in the articles of association that every transfer should be signed by the shareholder, his attorney or legal representative, was not designed to interfere with the ordinary rules of succession applicable to personal property. (Doolittle v. Lewis, 7 Johns. Ch., 47; Parsons v. Lyman, 20 N. Y., 117.) The cause .was properly disposed of in the court below, and the decision, as there reported, was cited and approved by this court in the case of Peterson v. The Chemical Bank. (32 N. Y., 21.)
The judgment should be affirmed.
All the judges concurring,
■Judgment affirmed.